     Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 1 of 13 PageID #:370




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


GEORGE MOORE,                                   )
                                                )
        Plaintiff,                              )
                                                )     No. 20-cv-00980
v.                                              )
                                                )     Judge Thomas M. Durkin
CHARTER COMMUNICATIONS, INC.                    )
                                                )
                                                )
        Defendant.                              )


                       MEMORANDUM ORDER AND OPINION

        Plaintiff George Moore (“Moore”) brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., against Charter

Communications, Inc. (“Charter”). Moore alleges that Charter is vicariously liable for

violating the TCPA because ExpInfo, Inc. (“EXP”) impermissibly placed multiple

telemarketing calls on Charter’s behalf in November 2019. Charter moved to dismiss

Moore’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of

personal jurisdiction. R. 26. For the following reasons, Charter’s motion is granted.

                                     Background

        Moore is an Illinois resident. R. 22 ¶ 5. Charter is a Delaware corporation with

its principal place of business in Connecticut. Id. ¶ 6. On November 11, 2019, Moore

received two unsolicited phone calls, both of which he declined. Id. ¶¶ 54-55. On

November 12, Moore received another phone call from the same number that dialed

him the day before. Id. ¶ 57. This time, Moore picked up.

                                            1
   Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 2 of 13 PageID #:371




      According to Moore, the caller was a telemarketer from EXP offering a

discounted price for TV, internet, and phone services. Id. ¶¶ 57-58. When Moore

asked where he was calling from, the telemarketer replied, “Spectrum and AT&T

Services.” Id. ¶ 59. Charter sells television, Internet, and voice services to customers

through its Spectrum brand. Id. ¶ 7. Moore says that the telemarketer told him that

EXP was running a credit check to see if he qualified for Charter’s services and also

gave Moore an installation date. Id. ¶¶ 65-66. Immediately after the phone call,

Moore received two emails which identified Charter by name and said, “Thank you

for choosing Charter.” Id. ¶ 67. The emails asked Moore to complete his order for

Charter’s services. Id. Moore does not allege that he completed the order.

      Moore says that the telemarketing calls should have never occurred because

his phone number is on the National Do Not Call Registry. Id. ¶¶ 52-53. Moore filed

this class action lawsuit against Charter alleging violations of the TCPA, which

prohibits telemarketing calls to phone numbers on the Registry. See 47 U.S.C. § 227,

et seq. Moore does not allege that Charter placed the phone calls; instead, and as

stated above, he argues that Charter is vicariously liable for violating the TCPA

because EXP made the calls on Charter’s behalf. To this point, Moore alleges that

Charter contracts with retail partners, such as EXP, to market Spectrum-branded

services. R. 22 ¶ 23. He says that Charter advertises these partnership opportunities

to call centers and authorizes them to place outbound telemarketing calls on

Charter’s behalf. Id. ¶ 24. According to the Moore, Charter’s partners are provided

various materials to market Charter’s services, and Charter’s own employees



                                           2
   Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 3 of 13 PageID #:372




regularly monitor the performance of the partnerships to ensure compliance with

Charter’s marketing rules. Id. ¶ 27-28. He also alleges that Charter has the right to

give instructions or directions to its retail partners and may terminate the parties’

relationship by revoking the partners’ authority. Id. ¶ 29. Moore alleges that Charter

and EXP entered into a partnership agreement in August 2018. Id. ¶ 43.

      For its part, Charter submits sworn declarations affirming that one of its

subsidiaries entered into a partnership agreement with EXP to market and sell

Spectrum services. See, e.g., R. 27-1. But according to the declarations, that

agreement explicitly forbid EXP from selling Spectrum services through outbound

telemarketing calls, and required EXP to comply with all applicable laws, ordinances,

and rules in fulfilling its contractual obligations. See R. 27-1 ¶¶ 6-7. Charter

submitted an executed copy of the marketing rules governing the agreement, which

lists “outbound telemarketing” as a prohibited sales tactic. See id. at 6-7. Charter also

submitted a sworn declaration from EXP’s CEO, Tiya Bhattacharya, who confirms

that EXP was not allowed to place outbound telemarketing calls on Charter’s behalf.

See 19-4 ¶ 5. Bhattacharya’s declaration further states that she never informed

Spectrum of how EXP placed Moore’s order for Charter’s services. Id. ¶ 12. Charter’s

position, therefore, is that it never placed the phone calls in question nor did it

instruct EXP to place them.

      After Moore filed his complaint, Charter moved to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction. R. 18. In response,

Moore updated his pleadings and filed an amended complaint. R. 22. Charter then



                                           3
   Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 4 of 13 PageID #:373




moved again to dismiss for lack of personal jurisdiction. R. 26. The Court considers

that motion now.

                                      Standard

      “A complaint need not include facts alleging personal jurisdiction. However,

once the defendant moves to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(2) for lack of personal jurisdiction, the plaintiff bears the burden of

demonstrating the existence of jurisdiction.” Purdue Research Found. v. Sanofi-

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). When the court rules on the

motion without a hearing, the plaintiff need only establish a prima facie case of

personal jurisdiction. Id. The court reads “the complaint liberally, in its entirety, and

with every inference drawn in favor” of the plaintiff to determine whether it has done

so. Cent. States, Se. & Sw. Areas Pension Fund v. Phencorp Reinsurance Co., 440 F.3d

870, 877–78 (7th Cir. 2006). “[O]nce the defendant has submitted affidavits or other

evidence in opposition to the exercise of jurisdiction, the plaintiff must go beyond the

pleadings and submit affirmative evidence supporting the exercise of jurisdiction.”

Purdue, 338 F.3d at 783. “[T]he plaintiff is entitled to have any conflicts in the

affidavits (or supporting materials) resolved in its favor.” Id. Unrefuted facts in

defendant’s affidavits, however, will be taken as true. GCIU-Employer Ret. Fund, 565

F.3d 1018, 1023 (7th Cir. 2009).

                                       Analysis

      “Federal courts ordinarily follow state law in determining the bounds of their

jurisdiction over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting Daimler



                                           4
   Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 5 of 13 PageID #:374




AG v. Bauman, 571 U.S. 117 (2014)). The Illinois long-arm statute requires nothing

more than the standard for federal due process: that the defendant have sufficient

contacts with the forum state “such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Brook v. McCormley, 873 F.3d

549, 552 (7th Cir. 2017) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)).

      There are two types of personal jurisdiction: general and specific. General

jurisdiction exists when the party’s affiliations with the forum state “are so constant

and pervasive as to render [it] essentially at home” there. Daimler AG, 571 U.S. at

122. Plaintiff does not assert that this Court may exercise general jurisdiction over

Charter, so the Court considers only specific jurisdiction.

      Specific jurisdiction grows out of “the relationship among the defendant, the

forum, and the litigation.” Walden, 571 U.S. at 284. It requires that “(1) the defendant

[ ] purposefully availed himself of the privilege of conducting business in the forum

state or purposefully directed his activities at the state; (2) the alleged injury must

have arisen from the defendant’s forum-related activities; and (3) the exercise of

jurisdiction must comport with traditional notions of fair play and substantial

justice.” Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012). “[A] defendant’s

relationship with a plaintiff or third party, standing alone, is an insufficient basis for

jurisdiction.” Walden, 571 U.S. at 286.

      Where, as here, the plaintiff’s claims are for intentional torts, the purposeful

availment inquiry focuses on whether the conduct underlying the claims was



                                            5
     Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 6 of 13 PageID #:375




purposely directed at the forum state. Tamburo v. Dworkin, 601 F.3d 693, 702 (7th

Cir. 2010). In such cases, courts look to whether the plaintiff has shown “(1)

intentional conduct (or ‘intentional and allegedly tortious’ conduct); (2) expressly

aimed at the forum state; (3) with the defendant’s knowledge that the effects would

be felt—that is, the plaintiff would be injured—in the forum state.” Id. at 703 (citing

Calder v. Jones, 465 U.S. 783, 789–90 (1984)). This is known as the Calder test.

        Applying these principles here, any specific personal jurisdiction over Charter

must arise from the relevant phone calls. Charter submits sworn declarations,

however, attesting that it did not call Moore or otherwise direct its actions at Illinois

as related to this suit. R. 19-1 ¶¶ 18, 20-21; R. 19-2 ¶ 10. Moore counters that this

Court may nevertheless exercise specific personal jurisdiction over Charter because

EXP acted as Charter’s agent when the phone calls were placed. R. 31 at 2. In other

words, because a principal may be subject to specific jurisdiction based upon the

actions of its agent, see Wisconsin Elec. Mfg. Co. v. Pennant Prods., Inc., 619 F.2d 676,

677–78 (7th Cir. 1980), Moore contends that this Court may exercise jurisdiction over

Charter by virtue of its agency relationship with EXP. See R. 22 ¶ 57; R. 31 at 9-15.

The Court therefore considers whether Moore plausibly alleges an agency

relationship in order to confer specific jurisdiction.

A.      Specific Jurisdiction Alleged Through Acts of An Agent

        An agency relationship arises when a “person (a ‘principal’) manifests assent

to another person (an ‘agent’) that the agent shall act on the principal’s behalf and

subject to the principal’s control, and the agent manifests assent or otherwise



                                            6
   Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 7 of 13 PageID #:376




consents so to act.” Restatement (Third) of Agency § 1.01 (2006). An agent’s authority

can be either actual or apparent. Moriarty v. Glueckert Funeral Home, Ltd., 155 F.3d

859, 865–66 (7th Cir. 1998). Moore argues that EXP had actual and apparent

authority to place the telemarketing calls on Charter’s behalf. In the alternative,

Moore argues that Charter ratified EXP’s conduct.

1. Actual Authority

      Actual authority exists when “at the time of taking action that has legal

consequences for the principal, the agent reasonably believes, in accordance with the

principal’s manifestations to the agent, that the principal wishes the agent to so act.”

Restatement (Third) of Agency § 2.01 (2006). Actual authority can be express or

implied. Opp v. Wheaton Van Lines, Inc., 231 F.3d 1060, 1064 (7th Cir. 2000). Express

authority exists when a “principal explicitly grants the agent the authority to perform

a particular act.” Id. As best the Court can tell, Moore does not allege that Charter

explicitly granted EXP the authority to place outbound telemarketing calls to Illinois

residents. Express authority is therefore lacking.

      That leaves implied actual authority. Implied authority “is inherent in an

agent’s position and is, simply, actual authority proved through circumstantial

evidence.” Moriarty, 155 F.3d at 866. A principal grants “implied actual authority to

an agent when the principal’s reasonably interpreted words or conduct would cause

an agent to believe that the principal consents to have an act done on her behalf.”

Aranda v. Caribbean Cruise Line, Inc., 179 F. Supp. 3d 817, 831 (N.D. Ill. 2016). A

principal’s conduct can include “prior acquiescence in unauthorized transactions,”



                                           7
   Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 8 of 13 PageID #:377




which may lead an agent “to infer that the principal will not object to similar

unauthorized acts in the future; the agent may, for example, come to believe that the

principal does not intend a particular instruction or a type of instruction to be taken

seriously.” Restatement (Third) of Agency § 2.02, Reporter’s Note to Comment f.

      Moore argues that EXP had implied authority to place telemarketing calls on

behalf of Charter but none of his arguments are persuasive. Moore argues first that

Charter’s customers, stores, and online advertising efforts in Illinois led EXP to

believe that Charter authorized telemarketing calls aimed at Illinois residents. See

R. 31 at 12. But this argument fails to account for Charter’s unrefuted contention

that it expressly forbid EXP from placing such calls, nor does it plausibly explain why

EXP would think that Charter consented to an act that violated the parties’

marketing agreement. See 27-1 ¶¶ 7-9; see also R. 19-4 ¶¶ 5-6. Moore’s first argument

is therefore rejected.

      Moore argues next that EXP had implied authority because Charter knew that

EXP’s services include the making of outbound telemarketing calls. See R. 31 at 13.

Moore points to a page on EXP’s website which discloses in fine print that EXP may

make telemarketing calls under certain conditions. See id. (citing R. 31-13). Moore

also points to an online job listing that seeks EXP call center operators to make

outbound telemarketing calls on behalf of Spectrum, Comcast, DirectTV, Dish

Network, Verizon, RCN, and “many more.” See R. 31-12. Even assuming that Charter

knew about the language on EXP’s website as well as the job listing, Moore still fails

to plausibly allege that EXP had implied authority to place the calls at issue. The



                                          8
    Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 9 of 13 PageID #:378




general statement appearing on EXP’s website makes no reference to Charter and

the parties’ marketing agreement does not prohibit EXP from making outbound

telemarketing calls on behalf of clients other than Charter. See R. 27 at 6-7. Further,

even though the job listing references Spectrum, it also lists five other companies,

and it’s not plausible that Charter’s knowledge of it conferred implied authority upon

EXP to engage in the same conduct that Charter expressly prohibited. In any event,

neither the website language nor the job listing reference Illinois.

       Finally, Moore argues that Charter signaled its acquiescence to the

telemarketing calls by hiring EXP while knowing that its CEO was previously sued

for allegedly violating the TCPA. See R. 22 ¶¶ 38-42; R. 31 at 13 (citing FTC v. Pairsys,

No. 1:14-cv-01192 (N.D.N.Y. filed Sept. 30, 2014)). Charter responds by stating that

its partnership department first learned of FTC v. Pairsys from reading Moore’s

lawsuit. See R. 27-1 ¶ 17. Even if the Court assumes that Charter knew about the

lawsuit before it partnered with EXP, Moore nevertheless fails to plausibly allege

that EXP had implied authority to place outbound telemarketing calls because, again,

Charter explicitly told EXP that it could not place such calls on Charter’s behalf. In

other words, the Court cannot infer that Charter acquiesced to EXP’s conduct since

the unrefuted facts show that Charter forbid EXP from placing telemarketing calls.1

See R. 27-1 at 6-7.



1Moore similarly argues that EXP reasonably believed it had implied authority to
place the phone calls on Charter’s behalf because the state of Missouri previously
sued Charter for telemarketing violations. See R. 31 at 13 (citing State of Missouri
v. Charter, No. 4:15-cv-01593 (E.D. Mo. Oct. 19, 2015)). But Moore has not alleged
any connection between that lawsuit and EXP.
                                           9
  Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 10 of 13 PageID #:379




      Moore’s citations to case law do not to cure the defects in his amended

complaint. For example, In re Montironics Int’l is distinguishable because the

principal there “encouraged dealers to use automated dialers” and “received dozens

of complaints involving hundreds of consumers.” 2019 WL 7835630, at *8 (N.D.W.

Va. Apr. 3, 2019). Krakauer v. Dish Network, LLC, 925 F.3d 643, 660–61 (4th Cir.

2019) is likewise inapposite because “an array of witnesses” testified that “Dish was

aware of [agent’s] legal violations, took no meaningful action to ensure compliance,

and profited from [agent’s] actions.” No similar allegations appear here.

      For all these reasons, Moore has not provided sufficient allegations to support

a prima facie case of personal jurisdiction based on actual authority.

2. Apparent Authority

      Even if EXP lacked actual authority, Moore argues that EXP still exercised

apparent authority. Apparent authority “exists when a third-party reasonably relies

on the principal’s manifestation of authority to an agent.” Warciak v. Subway

Restaurants, Inc., 949 F.3d 354, 357 (7th Cir. 2020) (citation omitted); see also Opp,

231 F.3d at 1065 (quoting Weil, Freiburg & Thomas, P.C. v. Sara Lee Corp., 577

N.E.2d 1344, 1350 (Ill. 1991)) (“Apparent authority arises when a principal creates,

by its words or its conduct, the reasonable impression in a third party that the agent

has the authority to perform a certain act on its behalf.”). Statements by an agent are

insufficient to create apparent authority. Warciak, 949 F.3d at 357 (citation omitted).

      Moore argues that EXP had apparent authority to act on behalf of Charter

because Charter provides EXP access to its customer service systems and because



                                          10
  Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 11 of 13 PageID #:380




Moore received two emails from Charter following his phone call with EXP. See R. 31

at 14 (quoting R. 31-19 ¶¶ 13-14). Moore says that the emails were sent to the same

email address that he provided to EXP, and that they asked him to complete the same

order that he initiated over the phone. See id.

      The problem for Moore is that he does not allege, as he must, how he

reasonably relied on EXP’s apparent authority. See Warciak, 949 F.3d at 357

(affirming dismissal where complaint failed to sufficiently allege that plaintiff

“reasonably relied, to his detriment, on any apparent authority” that principal

conferred to agent). Apparent authority turns on the words or conduct that the

principal creates, so the first time Moore could have plausibly thought that such

authority existed was after he received two emails from Charter. See R. 22 ¶ 67. But

Moore does not allege that he did anything after receiving those emails. He did not

purchase Charter’s services or even seek additional information about them. That is

not surprising since Moore states in the amended complaint that he talked to the

telemarketer “pretending to be interested in [Charter’s] services.” R. 22 ¶ 61; see also

R. 31 at 6 (Moore describing how he “feigned interest in the offer”). Because Moore

does not make any allegations as to reasonable reliance, his apparent authority

argument fails.

3. Ratification

      Finally, Moore argues that Charter created an agency relationship with EXP

by ratifying EXP’s conduct. See R. 31 at 13-14. “Ratification is the affirmance of a

prior act done by another, whereby the act is given effect as if done by an agent acting



                                          11
  Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 12 of 13 PageID #:381




with actual authority.” Restatement (Third) of Agency § 4.01(1) (2006). “[K]nowing

acceptance of the benefits of a transaction ratifies the act of entering into the

transaction.” Id. § 4.01, Comment d.

      Moore contends that Charter ratified EXP’s conduct by emailing him after EXP

called him. See R. 31 at 13-14; R. 22 ¶ 67. Moore further contends that Charter

knowingly accepted new customer contracts based on phone calls placed by EXP. See

R. 31 at 13-14; R. 22 ¶ 49. But Moore does not allege that Charter knowingly accepted

any benefit based on the EXP calls made to him. See Bilek v. Fed. Ins. Co., No. 19 C

8389, 2020 WL 3960445, at *5 (N.D. Ill. July 13, 2020) (rejecting ratification

argument where plaintiff did “not allege that [Defendant] received any benefit from

the calls made to him.”); Toney v. Quality Res., Inc., 75 F. Supp. 3d 727, 745–46 (N.D.

Ill. 2014) (no ratification where plaintiff failed “to allege that she did business with

Sempris or Provell as a result of Quality’s calls”); Bridgeview Health Care Ctr. Ltd. v.

Clark, No. 09 C 5601, 2014 WL 7717584, at *6 (N.D. Ill. Nov. 21, 2014) (similar). Nor

has Moore put forth any allegations challenging Charter’s declaration that the order

initially placed over the phone was never completed. See R. 27-1 ¶¶ 10-12. Plaintiff’s

ratification argument therefore fails as well.

      Because Moore does not sufficiently allege a plausible agency relationship

between Charter and EXP, this Court finds that he does not, in turn, make out a

prima facie case of personal jurisdiction against Charter.




                                          12
  Case: 1:20-cv-00980 Document #: 34 Filed: 10/27/20 Page 13 of 13 PageID #:382




                                    Conclusion

      For the reasons explained above, this Court grants Charter’s motion to dismiss

for lack of personal jurisdiction, R. 26. Moore may file a motion for leave to file an

amended complaint if he believes he can cure the deficiencies described in this

opinion. That motion must be filed within 30 days or this case will be dismissed with

prejudice.

                                                    ENTERED:




                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: October 27, 2020




                                         13
